Citation Nr: 0529088	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  98-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from June 1984 to April 1998.  
Other service was other than honorable.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The relevant period of service is from June 1984 to April 
1988.  

On VA examination in April 1993, the diagnosis was PTSD.  In-
service stressors upon which the diagnosis was based were 
noted to include having witnessed a helicopter crash on the 
runway in Hawaii, with no injured; the crash of a helicopter 
he had been scheduled to fly on crash into the ocean on Oahu 
with no recovery of his "buddies"; having picked up bodies 
after a mid-air collision between two helicopters, and having 
witnessed the body bags break and the bodies falling to the 
ground upon being lifted.  

In a substantive appeal, VA Form 9, received in November 
1998, the veteran stated that members of his unit, HMM 262, 
Captain K. and Major E., died in a crash in Okinawa, along 
with two other crewmembers.  He added that Lieutenant N. died 
in a crash in Hawaii.  

In an October 1998 private report of examination, A. P., 
Ph.D., noted the veteran's reported history of PTSD and 
bipolar disorder, noting that the onset of bipolar disorder 
had been 11 years earlier.  The veteran stated that he had 
been a well-functioning individual prior to having to 
responded to a helicopter crash during service in 1987, to 
include having to retrieve the dead bodies of fellow 
servicemen.  Dr. A. P. stated that the veteran had 
decompensated since 1987 at which time he experienced a 
traumatic event, noting that he had apparently been involved 
in a  rescue effort to retrieve bodies involved in a 
helicopter accident.  The impressions were bipolar disorder 
and PTSD.  

In a statement in support of the claim, received in December 
2002, the veteran stated that during service in Hawaii in 
February 1986, his squadron had a helicopter crash with no 
casualties.  He stated that his squadron crashed a helicopter 
in Korea during Operation Bear Hunt 86.  He noted that the 
incident caused his Commanding Officer to be relieved from 
duty.  

In a statement received in May 2004, the veteran stated that 
his unit suffered a helicopter crash in February 1986 in 
Hawaii, and a helicopter crash in Okinawa in October 1988, 
claiming four fellow servicemen, with his participation in 
recovering the bodies.  He added that he was left in shark-
infested water during search and rescue training in Hawaii

The record reflects the appellant is in receipt of Social 
Security Administration (SSA) disability benefits.  These 
records have not been associated with the claims file.  
1.  The AOJ should obtain all SSA 
records pertinent to the veteran's 
claim, to include any decisions and the 
medical records upon which those 
decisions were based.

2.  The AOJ should attempt to verify the in-service 
stressors upon which the diagnosis of PTSD is 
based, to include the deaths of the above named 
individuals in association with helicopter crashes 
during the relevant period of service.  Copies of 
the appellant's stressor statements along with the 
appellant's personnel records should accompany the 
request to the service department.  

3.  The AOJ should schedule the 
appellant for a VA examination.  The 
examiner should review the claims file.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not that bipolar disorder is related 
to service.  A complete rational should 
accompany the opinion.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


